Title: From George Washington to Colonel William Grayson, 11 January 1777
From: Washington, George
To: Grayson, William



Dear Sir
Morris Town Jany 11th 1777

From Mr Harrison you would know my Intention of offering you one of the 16 Regimts which the Congress have been pleas’d to leave to me to raise, & appoint the Officers of[.] I have express’d my desire that Colo. Levin Powell should be your Lieut. Colo., & if you have no objection, & Frazers Stomach comes to him it will be agreeable to me that he becomes your Major as he is spoke very well of in that Character by the General & other Officers who serv’d with him to the Northward.

Instructions & Recruiting Orders (which you are to distribute to the Officers after your Arrangment is made) are inclos’d, As also a Warrant for 10,000 Dollars to begin your Recruiting with—After you have nominated your Officers & seen them fairly enter’d upon the Recruiting Service, repair yourself to Philadelphia, which is to be the General Rendezvous, in order that you may receive—Form—Cloath & provide for your Regiment.
The Recruits are to be March’d by Fifty’s or upwards as rais’d; & are to be sent on by the Lieut. Colo., who is to use every means in his power to compleat the Regiment, & send the Men with all Imaginable dispatch—When you compare the date of this Letter, with the Season we shall undoubtedly be drawn into the Field, & revolve the Consequences of going thither weak handed, I am perswaded no greater Stimulus can be given to your Exertions—Most sincerely wishing you Success I am with great regard Dr Sir Yr Most Affecte

Go: Washington


Quere If only part of the Bounty is given at the time of Enlisting, & the rest at Joining the Regiment, would it not be better? there would be less Temptation to Desert.

